DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2021/0098693) in view of Qi (Meng Qi et al., Highly uniform switching of HfO2−x based RRAM achieved through Ar plasma treatment for low power and multilevel storage, Applied Surface Science 458 (2018) 216–221).
Regarding claim 8, Chuang discloses, in FIG. 1 and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (140’), wherein forming the bottom electrode comprises forming a blanket bottom electrode layer (140 in FIG. 7) then removing portions of the blanket bottom electrode layer (see Chuang, [0038]); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (170), the bottom electrode (140), and a dielectric layer (150) between the top electrode and the bottom electrode (see Chuang, FIG. 1, [0016], [0022], [0024]); 
forming a spacer (222) on a sidewall of at least a portion of the memory stack (see Chuang, FIG. 7, [0033]). Since Chuang discloses the spacer (222) includes a dielectric material such as silicon nitride blanking the top electrode (172) (see Chuang, FIG. 7, [0031], [0033]), and dielectric material is electrically insulating, Chuang inherently discloses wherein the spacer prevents a short (electrical short) between the top electrode and the bottom electrode while a portion of the blanket bottom electrode is exposed. 
Chuang does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack;
Qi teaches forming current-conducting filaments (oxygen vacancies) of the memory stack by performing a charge particle treatment (Ar plasma) on at least one (dielectric layer) of the plurality of layers of the memory stack (see Qi, FIG. 6(d); pages 216, 219).
Chuang and Qi are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Qi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Qi, in order to provide better switching uniformity (see Qi, page 216).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2021/0098693) in view of Abdelmoula (US 2015/0318472).
Regarding claim 8, Chuang discloses, in FIG. 1 and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (140’), wherein forming the bottom electrode comprises forming a blanket bottom electrode layer (140 in FIG. 7) then removing portions of the blanket bottom electrode layer (see Chuang, [0038]); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (170), the bottom electrode (140), and a dielectric layer (150) between the top electrode and the bottom electrode (see Chuang, FIG. 1, [0016], [0022], [0024]); 
forming a spacer (222) on a sidewall of at least a portion of the memory stack (see Chuang, FIG. 7, [0033]). Since Chuang discloses the spacer (222) includes a dielectric material such as silicon nitride blanking the top electrode (172) (see Chuang, FIG. 7, [0031], [0033]), and dielectric material is electrically insulating, Chuang inherently discloses wherein the spacer prevents a short (electrical short) between the top electrode and the bottom electrode while a portion of the blanket bottom electrode is exposed. 
Chuang does not explicitly disclose forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack.
Abdelmoula teaches forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, FIG. 4D, [0034]-[0035]).
Chuang and Abdelmoula are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glass Chuang man with the features of Abdelmoula because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack, as taught by Abdelmoula, in order to forgoing the need for additional high-voltage circuitry for providing the forming voltage (see Abdelmoula, [0035]).
Regarding claim 9, Chuang in view of Abdelmoula teaches the method of claim 8.
Chuang discloses wherein: the memory stack (140, 152, 172) is formed on a metal interconnect electrode (13); the metal interconnect electrode comprises a first size dimension; the memory stack comprises a second size dimension; and a ratio of the second size dimension to the first size dimension is greater than 1000 (see Chuang, FIG. 8, [0014]-[0015], [0038]: the memory stack is wider than the metal interconnect electrode, thus the ratio is greater than 0).
Regarding claim 10, Chuang in view of Abdelmoula teaches the method of claim 9.
Chuang discloses wherein: the metal interconnect electrode (130) is formed on a surface of a metal interconnect layer (114); and the metal interconnect layer is formed in an inter-level dielectric (112) over a substrate (see Chuang, FIG. 8, [0012]-[0014]).
Regarding claim 11, Chuang in view of Abdelmoula teaches the method of claim 8.
Abdelmoula teaches wherein a filament forming voltage of the memory stack is reduced by forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack (see Abdelmoula, [0037]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 12, Chuang in view of Abdelmoula teaches the method of claim 9.
Chuang discloses etching the top electrode (170) of the memory stack (see Chuang, FIG. 4, [0030]); etching the dielectric layer (150) and bottom electrode (140) (see Chuang, FIGS. 7 and 8, [0035], [0038]).
Abdelmoula teaches performing charge particle treatment on the top electrode (24) of the memory stack (including layers 18, 22 and 24) (see Abdelmoula, FIG. 4D, [0034]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Abdelmoula, and further in view of Liu (Liu et al., CF4 plasma treatment of tungsten bottom electrode of Cu/SiOx/W structure for resistive memory applications, Thin Solid Films 584 (2015) 326–329).
Regarding claim 13, Chuang in view of Abdelmoula teaches the method of claim 9.
Chuang discloses etching the top electrode (170) of the memory stack (see Chuang, FIG. 4, [0030]); etching the dielectric layer (150) (see Chuang, FIG. 7, [0035]).
Chuang and Abdelmoula do not explicitly disclose or teach performing the charge particle treatment on the bottom electrode of the memory stack.
Liu teaches performing the charge particle treatment on the bottom electrode (tungsten electrode) of the memory stack (see Liu, 2. Experimental procedures). 
Chuang and Liu are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chuang to include performing the charge particle treatment on the bottom electrode of the memory stack, as taught by Liu, in order to provide a reliable non-volatile memory with non-destructive readout, stable switching voltages and high resistance ratio (see Liu, ABSTRACT).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Chuang, discloses a method of fabricating a resistive switching device, the method comprising: forming a metal interconnect electrode; forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode, a bottom electrode, and a dielectric layer between the top electrode and the bottom electrode; wherein forming the memory stack comprises forming a blanket bottom electrode layer then removing portions of the blanket bottom electrode layer. The prior art of record, Abdelmoula, teaches forming current-conducting filaments of the memory stack by performing a charge particle treatment on at least one of the plurality of layers of the memory stack. The prior art of records, individually or in combination, do not disclose nor teach “performing a charge particle treatment on at least one of the plurality of layers of the memory stack while a portion of the blanket bottom electrode is exposed” in combination with other limitations as recited in claim 1.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811